Name: COMMISSION REGULATION (EC) No 1678/95 of 10 July 1995 on the issuing of export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 11 . 7 . 95 EN Official Journal of the European Communities No L 159/7 COMMISSION REGULATION (EC) No 1678/95 of 10 July 1995 on the issuing of export licences for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) Ho 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 1363/95 (2), and in particular Article 26 thereof, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on detailed rules for the appli ­ cation of export refunds on fruit and vegetables (3), Whereas Commission Regulation (EC) No 1489/95 (4) specifies the quantities which may be covered by applica ­ tions submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid ; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted ; Whereas, in view of the information available to the Commission as of today, the quantities of 1 138 tonnes of oranges in Annex I to Regulation (EC) No 1489/95, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 6 July 1995, whereas a reducing factor should accordingly be applied to the quantities applied for on 6 July 1995, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, HAS ADOPTED THIS REGULATION : Article 1 Export licences with advance fixing of the refund for oranges for which applications are submitted on 6 July 1995 under Article 1 of Regulation (EC) No 1489/95 shall be issued for 39,76 % of the quantities applied for. Applications for export licences with advance fixing of refunds for the above products submitted after 6 July 1995 and before 25 August shall be rejected. Article 2 This Regulation shall enter into force on 13 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . 0 OJ No L 132, 16. 6. 1995, p. 8 . 0 OJ No L 145, 28. 6. 1995, p. 68 . (4) OJ No L 145, 28. 6. 1995, p. 75.